DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention, Species 3 (Figs. 3-11), claims 1-3 and 6-10, in the reply filed on June 8, 2022 is acknowledged.  Claims 4, 5 and 11-20 have been withdrawn.  Action on the merits is as follows:

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claim(s) 1-3 and 6-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kimura et al.  (Kimura) (US 2014/0225238 A1).
	In regards to claim 1, Kimura (Figs. 1-12 and associated text and items) discloses a semiconductor device (Figs. 1-12), comprising: an insulating circuit board (items 11 plus 14 plus 16), including an insulating plate (item 14), a plurality of circuit patterns (item 16) disposed on a front surface of the insulating plate (item 14), the plurality of circuit patterns (item 16) being arranged to have a gap between any adjacent two of the circuit patterns (item 16) and to have an area between a whole circumferential part of the circuit patterns (item 16) and an outer circumferential part of the insulating plate (item 14) in a plan view of the semiconductor device (Figs. 1-12), each circuit pattern (item 16) having at least one corner, each corner being in a corner area that covers said each corner and a portion of each gap adjacent to said each corner, and a buffer material (items 18, 148, 168, 178, 188) containing resin (paragraph 32), applied at at least one of the corner areas, to fill the gap in the at least one of the corner areas.
	In regards to claim 2, Kimura (Figs. 1-12 and associated text and items) discloses wherein the plurality of the corner areas at which the buffer material (items 18, 148, 168, 178, 188) is applied are further inside the insulating circuit board (items 11 plus 14 plus 16) than the rest of the corner areas.
	In regards to claim 3, Kimura (Figs. 1-12 and associated text and items) discloses a semiconductor chip (item 30, 32) bonded to a front surface of one of the circuit patterns (item 16) via a bonding material (item 34), wherein the plurality of the corner areas at which the buffer material (items 18, 148, 168, 178, 188) is applied cover one of the at least one corner of said one circuit pattern (item 16, Figs. 10, 11).
	In regards to claim 6, Kimura (Figs. 1-12 and associated text and items) discloses a sealing material (item 50) containing silicone gel as a main component (paragraph 28), the sealing material (item 50) sealing the front surface of the insulating circuit board (items 11 plus 14 plus 16) with the semiconductor chip (items 30, 32) bonded thereto.
	In regards to claim 7, Kimura (Figs. 1-12 and associated text and items) discloses a case (items 45 plus 20) that covers the plurality of circuit patterns (item 16) and the semiconductor chip (items 30, 32) and that is attached to the outer circumferential part of the insulating plate (item 14).
	In regards to claim 8, Kimura (Figs. 1-12 and associated text and items) discloses wherein the case (items 45 plus 20) is attached to outermost ones of the corners of the plurality of circuit patterns (item 16) and the corner areas corresponding thereto, via adhesive (not shown).
	In regards to claim 9, Kimura (Figs. 1-12 and associated text and items) discloses wherein the adhesive (not shown) is applied to an entire area, on the front surface of the insulating plate (item 14), that is from the whole circumferential part of the plurality of circuit patterns (item 16), which is constituted by circumferential parts of the plurality of circuit patterns (item 16) and faces the outer circumferential part of the insulating plate (item 14), to the outer circumferential part of the insulating plate (item 14).
	In regards to claim 10, Kimura (Figs. 1-12 and associated text and items) discloses wherein the buffer material (items 18, 148, 168, 178, 188) is applied in all the gaps.

Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(2) as being anticpated by WAN AZHA et al. (WAN AZHA) (US 2020/0267845 A1).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.

	In regards to claim 1, WAN AZHA (Figs. 1A, 2, 3, 5-13, 16 and associated text) discloses a semiconductor device (Figs. 1, 2, 3, 5-13 16), comprising: an insulating circuit board (items 1, 10), including an insulating plate (items 1a, 11), a plurality of circuit patterns (items 1b1, 1b2, 12) disposed on a front surface of the insulating plate (items 1a, 11), the plurality of circuit patterns (items 1b1, 1b2, 12) being arranged to have a gap between any adjacent two of the circuit patterns (items 1b1, 1b2, 12) and to have an area between a whole circumferential part of the circuit patterns (items 1b1, 1b2, 12) and an outer circumferential part of the insulating plate (items 1a, 11) in a plan view of the semiconductor device (Figs. 1, 2, 3, 5-13 16), each circuit pattern (items 1b1, 1b2, 12) having at least one corner, each corner being in a corner area that covers said each corner and a portion of each gap adjacent to said each corner, and a buffer material containing resin (item 45), applied at at least one of the corner areas, to fill the gap in the at least one of the corner areas.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kimura et al.  (Kimura) (US 2014/0225238 A1) in view of KIMURA et al. (KIMURA’324) (US 2018/0226324 A1).
	In regards to claim 8, Kimura (Figs. 1-12 and associated text and items) discloses wherein the case (items 45 plus 20) is attached to outermost ones of the corners of the plurality of circuit patterns (item 16) and the corner areas corresponding thereto, but does not specifically disclose an adhesive.
	KIMURA’324 (Fig. 1 and associated text) discloses a case attached via an adhesive (paragraph 21).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Kimura with the teachings of KIMURA’324 for the purpose of insulation and to prevent cracking due to thermal stress (paragraph 21).
	In regards to claim 9, Kimura (Figs. 1-12 and associated text and items) as modified by KIMURA’324 (paragraph 21, Fig. 1 and associated text) discloses wherein the adhesive (not shown) is applied to an entire area, on the front surface of the insulating plate (item 14), that is from the whole circumferential part of the plurality of circuit patterns (item 16), which is constituted by circumferential parts of the plurality of circuit patterns (item 16) and faces the outer circumferential part of the insulating plate (item 14), to the outer circumferential part of the insulating plate (item 14).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TELLY D GREEN whose telephone number is (571)270-3204. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on 571-270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TELLY D. GREEN
Examiner
Art Unit 2822



/TELLY D GREEN/Primary Examiner, Art Unit 2822                                                                                                                                                                                                        June 14, 2022